DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 10, 2021, has been entered.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, section (d), lines 1-2, “connector post support section” should read --a connector post support section--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
Claim 5 recites the limitations “the engagement features” of each transverse piece in section (g), line 1, and “the engagement features” of the first and second support pieces in section (g), lines 1-2. There is insufficient antecedent basis for these limitations in the claim. It appears that each instance of “the engagement features” should read --the grooves--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pixton (US Patent Pub. 2015/0292842, hereinafter Pixton).
Regarding claim 1, Pixton discloses a portable target stand (target stand system including target stand 101, Fig. 5B, and target mount 360, Fig. 10A-B; para. 0003; para. 0031-0033; para. 0046), comprising a base assembly (target stand 101, Fig. 5B) comprising first and second support pieces (side members 110a, 110b), each support piece (110a, 110b) having engagement features (para. 0033, lines 32-33; para. 0035, lines 1-7, “the side members can each include at least one engagement feature”) and a main body (111, 112; para. 0034), and three transverse pieces (120, 120a, and 130, Fig. 5B) each having engagement features (para. 
In the embodiment of Fig. 5B, Pixton does not explicitly show one of the target support sections (131) attached to the third transverse piece (120) and therefore does not teach each transverse piece having one of the target support sections as claimed. However, Pixton teaches that it is advantageous to include multiple target support sections (as at 122 and 132 in the embodiment of Figs. 1, 3, and 4) on the transverse members (120 and 130 in Figs. 3-4; para. 0032, lines 6-8), so that multiple targets can be supported by the target stand at the same time 
Pixton also does not explicitly show a circular hole in the intermediate connector (363). However, as previously noted, circular holes for fasteners are commonly known (see Non-final Office action mailed January 23, 2019; and Final Office action mailed May 17, 2019). This finding was not traversed by Applicant and is taken to be admitted prior art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the intermediate connector (363) of Pixton with a circular hole, as is well known in the art, for receiving the target mount fastener illustrated in Fig. 10B of Pixton that secures the target mount (target 303) to the intermediate connector (hanger 363).
Regarding claim 2, Pixton further teaches the engagement features of each support piece (110a, 110b) and the engagement features of each transverse piece (120, 120a, 130) are grooves (para. 0033, lines 32-33, “slits”; also see para. 0036, lines 1-6, “the engagement features and complementary engagement features … can comprise … a slot, a notch … [or] a groove”).
Regarding claim 4, Pixton further teaches each support piece (110a, 110b) comprises two support feet (118a-b, 119a-b, Fig. 1; para. 0034, lines 5-10) to interface with a support surface, such that the main body (111, 112) of each support piece (110a, 110b) is raised above the support surface (para. 0034, lines 5-10).
Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4 have been considered but are moot because they do not apply to the new grounds of rejection set forth above in response to Applicant’s amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Target Stands for Shooting Practice” by Andy “Guido” Kimble (non-patent literature) discloses a target stand base assembly comprising first and second support pieces and three transverse pieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 24, 2021/